                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF RHODE ISLAND

                                          )
AECOM TECHNICAL SERVICES, INC,            )
      Plaintiff,                          )
                                          )
      v.                                  )        C.A. No. 18·619·JJM·LDA
                                          )
 BARLE'ITA HEAVY DIVISION, INC.,          )
      Defendant.                          )
__________________________ )

                                      ORDER

      Defendant Barletta Heavy Division, Inc., moved to dismiss or stay (ECF No.8)

Plaintiff Aecom Technical Services, Inc.'s breach of contract complaint. It asserts

that a contract between the parties- the Agreement for Design Services-has a

mandatory mediation clause, which it alleges Aecom violated by filing this lawsuit

before the parties undertook mediation.

      Aecom responds by alleging that its lawsuit is not based on the Agreement for

Design Services but is based on Barletta's alleged violation of a separate contract

between the parties-the Teaming Agreement-entered into before the Agreement for

Design Services. The Teaming Agreement does not contain a mediation clause but

did require Barletta to pay Aecom a "Success Fee" and Barletta has not paid it.

      Barletta replies by arguing that the Agreement for Design Services has an

integration clause, Section III.F, which makes the Teaming Agreement null and void,

and thereby extinguishes Barletta's obligation to pay Aecom a "Success Fee."

      Giving the Agreement for Design Services its plain, ordinary, and usual

meaning, the integration clause does not subsume the older independent Teaming
Agreement. The agreements are separate contracts for separate work. The Teaming

Agreement governs the work done by the parties during the bidding phase, and the

Agreement for Design Services governs the post-contract-award phase. The

integration clause in the Agreement for Design Services does not reference the

Teaming Agreement, explicitly or implicitly.

      As a result, the mediation clause in the Agreement for Design Services does

not affect this lawsuit-the enforcement of the Teaming Agreement.

      The Court DENIES the Defendant's Motion to Dismiss or Stay (ECF No. 8).




John J. McCo · nell, Jr.
United States District Judge

January 7, 2019




                                         2
